PER CURIAM.
Kurt Lorenzo Ford appeals the district court’s order dismissing as untimely his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.2001). We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we deny Ford’s motion for a certificate of appealability and dismiss the appeal substantially on the reasoning of the district court.* See Ford v. Angelone, No. CA-01-1459-AM (E.D.Va. Jan. 30, 2002). We dispense with oral argument *140because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.


 Our calculation suggests that 428 non-tolled days elapsed before Ford filed his § 2254 petition, while the district court calculated this period as 468 days. Under either calculation, the petition is untimely.